In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                        No. 16-711V
                                    Filed: April 7, 2017
                                      UNPUBLISHED
******************************
JILL M. SIMMERS, Parent and               *
Natural Guardian of a minor child, E.K.S. *
                                          *
                     Petitioner,          *
             v.                           *
                                          *            Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                       *            Respondent Does Not Object
AND HUMAN SERVICES,                       *
                                          *
                     Respondent.          *
                                               *
*************************
Kevin Mack, Law Office of Kevin A. Mack, Tiffin, OH, for petitioner.
Alexis Babcock, U.S. Department of Justice, Washington, DC, for respondent.

                     DECISION ON ATTORNEYS’ FEES AND COSTS1

Roth, Special Master:

        On June 20, 2016, petitioner filed a petition for compensation under the National Vaccine
Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine Act”), on behalf of
her minor child, E.K.S. Petitioner alleged that E.K.S. developed Postural Orthostatic
Tachycardic Syndrome (“POTS”) after receiving a human papillomavirus (“HPV”) vaccination.
On March 27, 2017, the undersigned issued a decision dismissing petitioner’s claim based on
petitioner’s motion to dismiss. ECF No. 31.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post it on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review,
the undersigned agrees that the identified material fits within this definition, the undersigned will
redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).